Citation Nr: 0123183	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  97-10 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for status post colostomy 
with incontinent bladder.


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active military service from July 1956 to 
July 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO).  




On May 21, 1999, the Board determined that the claim of 
entitlement to service connection for status post colostomy 
with incontinent bladder was not well grounded.

In November 2000 the Secretary of Veterans Affairs filed a 
motion for remand of the case to the Board due to the recent 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

On March 12, 2001, the United States Court of Appeals for 
Veterans Claims (Court) granted the motion, vacated the 
Board's May 21, 1999 decision, and remanded the case to the 
Board for another decision, taking into consideration matters 
raised in its order.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The preponderance of the evidence of record shows that 
the veteran's status post colostomy with incontinent bladder 
is not due to inservice exposure to insecticide spray or any 
other incident or event of active service.  


CONCLUSION OF LAW

Status post colostomy with incontinent bladder is not due to 
an injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's complete service medical records are 
unavailable.  The available service medical records, which 
consist of Morning Reports, show that the veteran was 
hospitalized at the United States Army Hospital at Fort Knox 
between September 24, 1956 and October 5, 1956 due to 
sickness; however, they do not specify the illness or injury 
that he was treated for.  The record indicates that the 
veteran's service medical records may have been destroyed by 
fire.  

In August 1980 the veteran was admitted to Calderon Guardia 
Hospital with complaints of a three-month history of gradual 
change of intestinal habits.  He reported a history of 
smoking 20 cigarettes per day for 25 years before stopping 
approximately 10 years prior to the examination.  He also 
reported a history of alcoholism up until about 10 years 
prior to the examination.  On proctologic examination, a 
nipple-like mass was palpable in the anterior wall of the 
rectum.  

A biopsy was performed from which it was concluded that he 
had well-defined adenocarcinoma.  He subsequently underwent 
an abdominal-perineal resection of the rectosigmoid.  A 
colostomy was performed on the left iliac fossa.  In November 
1980, the veteran underwent a pyelogram, which revealed acute 
urine retention.  The veteran subsequently underwent a 
urethrocystography and a urethral expansion to treat this 
problem.  On subsequent follow-up examinations following 
these procedures, he continued to report urinary 
incontinence.  

Records from the Manhattan VA Medical Center (MC) indicate 
that the veteran was admitted there between September 1981 
and October 1981 with complaints of urinary incontinence.  He 
was diagnosed with benign prostatic hypertrophy and underwent 
a transurethral resection of the prostate.  


In August 1985 the veteran was seen at Columbia-Presbyterian 
Medical Center with a history of incontinence since 
undergoing surgery for colon cancer in 1980.  He reported 
wearing diapers all the time and that he almost never voided 
aside from incontinence.  He also reported no longer 
obtaining erections.  Laboratory studies revealed findings 
consistent with sympathetic, parasympathetic, and pudendal 
nerve injury.  Dr. JB (initials) concluded that this was due 
to his cancer surgery.  

The veteran filed an application for compensation or pension 
in December 1993 based on permanent colostomy with 
incontinent bladder secondary to 
dichlorodiphenyltrichloroethane (DDT) residues from 
insecticide poisoning during basic training.  In a statement 
submitted with the application, he stated that, during basic 
training, he was bitten by mosquitoes and subsequently 
developed a rash.  He stated that he was treated at the 
infirmary where he was sprayed in the pubic area with DDT to 
treat this rash.  He stated that he was ordered to keep 
applying the DDT.  

After several applications, he stated that he developed acute 
insecticide poisoning for which he was interned between 
September and October 1956 at the Army Military Hospital at 
Fort Knox, Kentucky.  He reported his subsequent admissions 
for his colostomy and subsequent incontinence problems.  He 
also reported visiting the Calderon Guardia Hospital in 
December 1986 during which he was given a permanent 
disability due to his time lost from illness due to his 
incontinence and colostomy problems.  

In August 1994, the veteran submitted a restatement of his 
previous claim; that his current condition had originated 
from DDT insecticide poisoning incurred while in basic 
training.  He stated that he had been diagnosed in August 
1980 with cancer of the rectum, due to DDT residuals.  He 
also submitted a document, which listed the various countries 
where DDT had been banned, withdrawn, severely restricted, or 
not approved by governments.  He specifically highlighted a 
section indicating that all products containing DDD had been 
canceled in the United States in 1972.  It went on to state 
that "[t]hese compounds have been found to pose a 
carcinogenic risk to humans and to be toxic to the 
ecosystem."  


In August 1994 the RO was notified by the National Personnel 
Records Center (NPRC) that it did not have the veteran's 
medical records on file.  The NPRC did obtain and forward 
copies of Morning Reports, which show that he was 
hospitalized at the United States Army Hospital at Fort Knox 
between September 24, 1956 and October 5, 1956.  The RO 
subsequently sent a notice to the veteran in April 1995 
requesting him to complete a NA Form 13055 regarding his 
history of medical treatment.  

In May 1995, the veteran submitted the NA Form 13055 in which 
he specified his medical treatment history, including 
treatment for DDT poisoning from September 1956 to October 
1956 at the Army Hospital in Fort Knox, Kentucky.  

A request for the veteran's service medical records was sent 
by the RO to the NPRC in June 1995 along with his NA Form 
13055.  The NPRC responded that these records were 
unavailable and had probably been destroyed by fire.  A 
second submission of request was sent by the RO in October 
1995 along with his DD Form 214 and NA Form 13055.  

In February 1996, the RO notified the veteran that he had 
been denied service connection for post colostomy, 
incontinent bladder due to DDT, insecticide poisoning.  It 
specified that complete service medical records for the 
period from July 1956 to July 1958 could not be obtained for 
review.  The RO notified the veteran that there was no link 
between in-service insecticide poisoning and the post-service 
development of rectal cancer many years following separation 
from active service.  The RO also notified him of the reasons 
for denying his claim in the May 1996 Statement of the Case.  

In July 1996 the veteran filed a substantive appeal, VA Form 
9, in which he alleged that he had been disabled from working 
since December 1987 as a consequence of a permanent colostomy 
and bladder incontinence.  

He restated his contention that his current condition had 
resulted from DDT insecticide poisoning when he was in basic 
training.  He also requested that hospital records from the 
Fort Knox Army Hospital be obtained.  He stated that he had 
been diagnosed there with DDT acute poisoning.  

In March 1998 the RO sent a request for hospital reports and 
reports of outpatient treatment directly to the Army Hospital 
in Fort Knox, Kentucky.  They specifically requested medical 
records from 1956 and records from the Office of the Surgeon 
General.  In April 1998, the Ireland Army Community Hospital 
in Fort Knox responded that they had no records for the 
veteran in their computer tracking system.  

Following this, a Supplemental Statement of the Case was 
issued, notifying the veteran in April 1999 that his claim 
for service connection for post colostomy, incontinent 
bladder due to DDT, insecticide poisoning remained denied.  
The RO again notified the veteran that there was no link 
between the claimed in-service insecticide poisoning and the 
post-service development of adenocarcinoma, which led to the 
colostomy and the development of incontinent bladder, many 
years following separation from active service.


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  



Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war or after December 31, 1946, and post-service 
development of a presumptive disease to a degree of 10 
percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 C.F.R. §§ 3.307, 3.309 
(2000).  


If not shown in service, service connection may be granted 
for malignant tumors if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  


This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions; ; see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  By virtue of the May 1996 Statement of the Case and 
the February 1999 Supplemental Statement of the Case, issued 
during the pendency of the appeal, the veteran was given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103 
(West Supp. 2001).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) (West Supp. 2001).

The evidence includes post-service private medical evidence 
in support of the claim.  This includes the August 1980 
records from the Calderon Guardia Hospital and the August 
1985 records from the Columbia-Presbyterian Medical Center.  

The veteran stated that he was determined to be permanently 
disabled in December 1986 at the Calderon Guardia Hospital 
because of continued incontinence and colostomy problems.  In 
March 1998 the RO requested all records of treatment from 
that facility dated since the August 1980 cancer surgery.  
That facility did not respond.  

The Board finds that the December 1986 record would not be 
relevant in this case because the veteran does not contend 
that this evidence would address the etiology of his current 
disability.  The veteran only contends that this evidence 
would establish that he has been permanently disabled since 
December 1986 due to his disability.  This evidence would 
only be relevant to the issue of the proper disability rating 
and not to the issue of service connection.  There is no 
reasonable possibility that further assistance in obtaining 
the record would aid in substantiating the claim for service 
connection.  38 U.S.C.A. § 5103A (West Supp. 2001).

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West Supp. 2001).

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) 
shall include obtaining the following records if relevant to 
the claim:  

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

38 U.S.C.A. § 5103A(c) (West Supp. 2001).

The veteran identified having received medical treatment at 
the Manhattan VAMC in September and October 1981.  The RO 
obtained these records in May 1998.  The evidence also 
includes an October 1981 statement from the treating VA 
physician.  

The veteran contends that he was hospitalized during active 
service for insecticide poisoning between September and 
October 1956 at the Army Military Hospital at Fort Knox, 
Kentucky.  The RO requested the veteran's service medical 
records from the NPRC in August 1994.  Later that month the 
NPRC notified the RO that there were no medical records on 
file and that they may have been destroyed by fire.  


The NPRC did obtain and forward copies of Morning Reports, 
which show that the veteran was hospitalized at the United 
States Army Hospital at Fort Knox between September 24, 1956 
and October 5, 1956.  The RO subsequently sent a notice to 
the veteran in April 1995 requesting him to complete NA Form 
13055 regarding his history of medical treatment.  

In May 1995, the veteran submitted the NA Form 13055 in which 
he specified his medical treatment history, including 
treatment for DDT poisoning from September 1956 to October 
1956 at the Army Hospital in Fort Knox, Kentucky.  

A request for the veteran's service medical records was sent 
by the RO to the NPRC in June 1995 along with the veteran's 
NA Form 13055.  

The NPRC responded that these records were unavailable and 
had probably been destroyed by fire.  Another submission of 
request was sent by the RO in October 1995 along with the 
veteran's DD Form 214 and NA Form 13055.  

In February 1996, the RO notified the veteran that he had 
been denied service connection for post colostomy, 
incontinent bladder due to DDT, insecticide poisoning.  It 
specified that complete service medical records for the 
period July 1956 to July 1958 could not be obtained for 
review.  

The RO also notified the veteran in the May 1996 Statement of 
the Case that his complete service medical records could not 
be obtained for review.  

In March 1998 the RO sent a request for hospital reports and 
reports of outpatient treatment directly to the Army Hospital 
in Fort Knox, Kentucky.  They specifically requested medical 
records from 1956.  In April 1998, the Ireland Army Community 
Hospital in Fort Knox responded that they had no records for 
the veteran in their computer tracking system.  


In this case the RO has made multiple attempts to obtain the 
veteran's service medical records from the NPRC as well as 
alternate sources.  Based on the negative responses from the 
NPRC and the Ireland Army Community Hospital in Fort Knox, 
Kentucky, the Board finds that it is reasonably certain that 
such records no longer exist and that further efforts to 
obtain those records would be futile.  38 U.S.C.A. § 5103A(c) 
(West Supp. 2001).

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

38 U.S.C.A. § 5103A(d) (West Supp. 2001).

In this case the competent medical evidence establishes that 
the veteran has been diagnosed as status post colostomy with 
an incontinent bladder.  



The medical evidence also shows that the veteran incurred a 
urethral injury during the 1980 resection of the rectosigmoid 
and that a colostomy was performed at that time.  Finally, 
the medical evidence states that the veteran's incontinence 
was consistent with a nerve injury during his cancer surgery.  
However, the record does not contain competent evidence that 
the veteran was treated with DDT during active service.  

The veteran is competent to relate the fact that he incurred 
insect bites during his basic training for which he received 
medical treatment.  As a lay person, the veteran is not 
competent to state that the medication used to treat such 
insect bites and subsequent rash was DDT.  In addition, the 
veteran is competent to relate the fact that he was 
hospitalized during active service, but he is not competent 
to state that the diagnosis at that time was DDT poisoning.  

Moreover, the competent evidence does not indicate that the 
current disability may be associated with the veteran's 
active military service.  The veteran contends that he was 
treated with DDT for insect bites during service.  The 
document listing the various countries where DDT had been 
either banned, withdrawn, severely restricted, or not 
approved by governments, states that DDT was used for control 
of vector diseases and body lice.  

That document does not state that DDT was used for treatment 
of insect bites or body rash.  Here, the claim is being 
denied because the evidence does not support the veteran's 
contention that he was treated with DDT during active 
service.  Therefore, there is no need for additional medical 
evidence to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by the veteran.  



With respect to obtaining a medical opinion in this case, 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim because any such opinion 
would be based on the inaccurate factual premise that the 
veteran was treated with DDT during service.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist as mandated by the 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  The veteran 
has been offered the opportunity to submit evidence and 
argument on the merits of the issue on appeal and he has done 
so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


Service Connection

The veteran contends that he incurred insect bites during 
basic training and that he developed a rash for which he was 
treated with DDT.  He contends that he incurred DDT poisoning 
as a result for which he was hospitalized from September to 
October 1956.  He argues that he subsequently developed 
rectal cancer as a direct result of his inservice treatment 
with DDT.  He argues that, since the colostomy and his 
urinary incontinence are attributable to the 1980 cancer 
surgery, he should be service-connected for his current 
disability.  


The evidence of record shows that the veteran has a current 
disability, which is diagnosed as status post colostomy with 
incontinent bladder.  The evidence shows he was diagnosed 
with well-defined adenocarcinoma in August 1980 for which he 
subsequently underwent abdominal-perineal resection of the 
rectosigmoid.  

The competent evidence of record shows that a colostomy was 
performed on the left iliac fossa at that time.  The evidence 
further shows that he experienced continued urinary 
incontinence since the surgical procedure.  Finally, the 
evidence includes the August 1985 medical opinion of Dr. JB, 
who concluded, based on laboratory studies, that the 
veteran's disability was due to his cancer surgery.

The question in this case is whether the veteran's post-
service development of adenocarcinoma of the rectum is due to 
an incident or event of active service.  The available 
service medical records do not show a diagnosis of 
adenocarcinoma or a malignant tumor during active service or 
during the initial post-service year.  In fact, the rectal 
cancer is first shown many years after separation and the 
veteran does not contend that he developed rectal cancer 
during active service or during the initial post-service 
year.

The statements of the veteran establish that he incurred 
insect bites during basic training for which he received 
medical treatment.  The available service medical records, 
which consist of Morning Reports, do not show that he was 
treated with DDT or that he was hospitalized for DDT 
poisoning.  The evidence shows that he was hospitalized at 
the United States Army Hospital at Fort Knox between 
September 24, 1956 and October 5, 1956 due to sickness; 
however, they do not specify the illness or injury that he 
was treated for.  

Although the veteran is competent to relate the fact that he 
incurred insect bites for which he received medical treatment 
and that he had subsequently been hospitalized for sickness, 
he is not competent to relate that he was treated with DDT or 
that he was hospitalized for DDT poisoning.  


While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

Additionally, the veteran's testimony of what a medical 
examiner may have told him regarding his treatment for insect 
bites and rash is hearsay.  As such it is not of itself 
competent medical evidence because, "filtered as it was 
through a layman's sensibilities, [the veteran's testimony] 
is simply too attenuated and inherently unreliable to 
constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

The Board also finds that the veteran's statements of having 
been treated with DDT are not trustworthy.  It is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of the evidence of record.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, No. 00-7023 (Fed. Cir. Oct. 13, 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  

In determining whether documents submitted by or on behalf of 
a veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 
12 Vet. App. 341, 345 (1999) (Observing that in case where 
the claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own personal 
interest); citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify.").  



The veteran's statements of having been treated with DDT and 
having been hospitalized for DDT poisoning are made from 
memory many years after the events in question.  They are not 
consistent with the actual hospital records.  For example, in 
his August 1994 and October 1995 statements, the veteran 
reported that he had been hospitalized for one month during 
active service.  The actual Morning Reports show that he was 
hospitalized for an undisclosed illness for twelve days.  

In his August 1994 statement he reported that he had been 
diagnosed in August 1980 with cancer of the rectum due to DDT 
residue.  The August 1980 medical records show a diagnosis of 
well-defined adenocarcinoma, but there is absolutely no 
medical diagnosis relating the adenocarcinoma to DDT 
exposure.  

The statements are also being made in connection with a claim 
for monetary gain.  When the veteran was admitted to Calderon 
Guardia Hospital with complaints of a three-month history of 
gradual change of intestinal habits in August 1980, he 
reported a history of smoking 20 cigarettes per day for 25 
years before stopping approximately 10 years prior to the 
examination.  He also reported a history of alcoholism up 
until about 10 years prior to the exam.  He did not relate to 
the examiner that he had been treated with DDT in the pubic 
area or that he had been hospitalized during active service 
for DDT poisoning.  In fact, none of the medical evidence of 
record includes such a history.  The first time this history 
is reported is in connection with his application for 
compensation.  

Finally, there is no competent medical evidence of record 
that relates the veteran's post-service development of 
adenocarcinoma to DDT exposure or any other incident or event 
of active service.  This issue is medical in nature and 
therefore requires competent medical evidence.  The only 
evidence relating the veteran's post-service development of 
adenocarcinoma of the rectum to DDT consists of statements 
from the veteran.  These statements do not constitute 
competent medical evidence.  



Again, while a lay person is competent to provide evidence on 
the occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

The document, which listed the various countries where DDT 
had been either banned or restricted, states that "[t]hese 
compounds have been found to pose a carcinogenic risk to 
humans and to be toxic to the ecosystem."  However, this 
does not present a nexus between the veteran's alleged 
inservice exposure to DDT and his post-service diagnosis of 
adenocarcinoma in 1980.  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusion as to 
whether the veteran's status post colostomy with incontinent 
bladder is due to service on any basis.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

For these reasons, the Board finds that the preponderance of 
the evidence of record shows that the veteran's status post 
colostomy with incontinent bladder is not due to inservice 
exposure to insecticide spray or any other incident or event 
of active service.  

The Board concludes that the veteran's status post colostomy 
with incontinent bladder is not due to an injury or disease 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2000).



The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to service connection for status post colostomy 
with incontinent bladder is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

